

	

		II

		109th CONGRESS

		1st Session

		S. 1331

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Johnson (for

			 himself, Mr. Thomas,

			 Mr. Enzi, Mr.

			 Dorgan, Mr. Burns,

			 Mr. Thune, Mr.

			 Bingaman, and Mr. Baucus)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Agricultural Marketing Act of

		  1946 to change the date of implementation of country of origin labeling to

		  January 30, 2006.

	

	

		1.Applicability of country of

			 origin labelingSection 285 of

			 the Agricultural Marketing Act of 1946 (7 U.S.C. 1638d) is amended by striking

			 September 30, 2006 and inserting January 30,

			 2006.

		

